Exhibit 10(r)
Regent Communications, Inc.
Schedule of Director Compensation
     Each non-management director of Regent Communications, Inc. currently
receives an annual cash retainer of $12,000, paid in equal quarterly
installments, for his service as director, as well as reimbursement for
reasonable out-of-pocket expenses incurred by him in connection with his duties
as a director, including attending meetings of the Board and any committees
thereof. The Chairman of the Board receives an additional annual cash retainer
of $15,000 paid in equal quarterly installments for the additional services
required of that position. The chair of the Audit Committee, Compensation
Committee and Nominating and Corporate Governance Committee receives an
additional annual cash retainer of $10,000, $5,000 and $5,000, respectively, for
the additional services required of the Committee chair. Directors that serve on
a committee receive $2,000 for each on-site committee meeting that they attend
in person and $1,000 for each on-site committee meeting they attend via
telephone. Directors that serve on a committee receive $1,000 for each
telephonic committee meeting that they attend via telephone. Directors who are
employees of the Company receive no additional fees for serving as a director.
     The Regent Communications, Inc. 2006 Directors Equity Compensation Plan was
adopted January 25, 2006 and approved by the Company’s stockholders at the
Company’s Annual Meeting of Stockholders on May 10, 2006. On that date, each
non-management director currently serving on the Company’s Board of Directors
was awarded 5,000 nonvested shares of Regent common stock. At the Company’s
Annual Meeting of Stockholders on May 9, 2007, each non-management director
serving on the Company’s Board of Directors on that date was awarded a grant of
5,000 nonvested shares of Regent common stock. On October 24, 2007, two
newly-elected non-management directors were each awarded 2,500 nonvested shares
under the plan. At the Company’s Annual Meeting of Stockholders on June 4, 2008,
each non-management director serving on the Company’s Board of Directors on that
date was awarded a grant of 10,000 nonvested shares of Regent common stock. The
nonvested shares generally vest ratably over a four-year period, commencing on
the first anniversary of the date of grant.

